Case: 13-20721   Document: 00512855924    Page: 1     Date Filed: 12/03/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 13-20721
                            Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 3, 2014
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                   Plaintiff - Appellee

v.

AGUSTIN MORALES ALFARO, also known as Augustin Morales, also known
as Agustin A. Morales, also known as Agustin Morales-Alfaro, also known as
Augustine Morales,

                                   Defendant - Appellant

Cons. w/ No. 13-20722

UNITED STATES OF AMERICA,

                                    Plaintiff - Appellee
v.

AGUSTIN MORALES-ALFARO, also known as Agustin Morales, also known
as Agustin A. Morales, also known as Agustin Morales Alfaro, also known as
Augustine Morales, also known as Agustin Alfaro Morales, also known as
Augustin Morales, also known as Agustine A. Morales, also known as Agustin
M. Alfaro,

                                    Defendant - Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:10-CR-746-1
                          USDC No. 4:13-CR-482-1
     Case: 13-20721      Document: 00512855924         Page: 2    Date Filed: 12/03/2014


                                     No. 13-20721
                                   c/w No. 13-20722
Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Agustin Morales Alfaro appeals from his guilty-plea conviction for
illegally reentering the United States after having been deported subsequent
to a felony conviction and his 23-month sentence. He argues that he should
not have received an eight-level increase under U.S.S.G. § 2L1.2(b)(1)(C)
because his Texas conviction for burglary of a motor vehicle is not an
“aggravated felony” for purposes of that guideline.               He also appeals the
revocation of a prior term of supervised release.
       Morales’s arguments challenging the eight-level enhancement are
foreclosed by this court’s holdings in United States v. Ramos-Garcia, 95 F.3d
369, 371-72 (5th Cir. 1996), and United States v. Rodriguez-Guzman, 56 F.3d
18, 20-21 (5th Cir. 1995), overruled on other grounds, as recognized in United
States v. Turner, 305 F.3d 349, 350 (5th Cir. 2002).
       Morales presents no claims of error with respect to the revocation
proceeding or sentence.         Thus, he has abandoned any issues on appeal
regarding the revocation judgment. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993).
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2